ACCEPTED
                                                                                   01-15-00715-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              9/28/2015 2:59:29 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK



                  No. 01-15-00715-CV
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                        IN THE COURT OF APPEALS                HOUSTON, TEXAS
                     FOR THE FIRST DISTRICT OF TEXAS       9/28/2015 2:59:29 PM
                                                           CHRISTOPHER A. PRINE
                                                                   Clerk

   In Re CVR Energy, Inc. and CVR Refining,
                L.P., Relators

        Original proceeding from the 268th Judicial District Court
                        Fort Bend County, Texas
                      Tr. Ct. No. 2015-DCV-220330


    OPPOSED SECOND MOTION FOR EXTENSION OF TIME
          TO FILE RESPONSE TO PETITION FOR
                 WRIT OF MANDAMUS



TO THE FIRST COURT OF APPEALS:

     Real Parties In Interest, Donald R. Collier, Jennifer J. Collier, Dale A.

Niemeyer, and Wendy Niemeyer, file this opposed second motion for

extension of time to file their response to the petition for writ of

mandamus, and requests the Court to extend the deadline for filing the

response from September 29, 2015 until October 9, 2015. In support of this

motion Real Parties In Interest show:




                                     1
                                      I.

      This is an original proceeding wherein the Relator seeks mandamus

relief. This Court requested a response and set the date for responding on

September 29, 2015.

                                     II.

      This is Real Parties In Interest second request for an extension of

time to file its response.

                                     III.

      The response is almost complete and will be filed shortly.       The

undersigned Medina was just married (last Saturday). Also, Medina and

Hootman have been in involved in the following matters that have

interfered with completion of the brief:

            • No. 14-15-00618-CV; Ex parte Robert Clark Rhodes;
              Fourteenth Court of Appeals – Appellant’s Brief to be filed
              September 28, 2015 (Medina).

            • No. 24681; KB Structures v. Jannise; 253th Judicial District,
              Chambers County, Texas – jury trial from September 21 thru
              23, 2015 (Hootman).

            • No. 15-50618; Med RX/Systems, P.L.L.C. v. Texas
              Department of State Services; United States Court of
              Appeals for the Fifth Circuit, New Orleans – Appellant’s
              Brief filed September 18, 2015 (Hootman).




                                      2
     WHEREFORE, Real Parties In Interest, Donald R. Collier, Jennifer J.

Collier, Dale A. Niemeyer, and Wendy Niemeyer, pray that this motion be

granted and that the Court extend the time to file their response to the

petition for mandamus from to September 29, 2015 until October 9, 2015.

                                 Respectfully submitted,

                                 /s/Timothy A. Hootman
                                 Timothy A. Hootman
                                 SBN 09965450
                                 2402 Pease St
                                 Houston, TX 77003
                                 713.247.9548; 713.583.9523 (f)
                                 Email: thootman2000@yahoo.com


                                 /s/ David M. Medina
                                 David M. Medina , SBN 00000088
                                 davidmedina@justicedavidmedina.com
                                 THE MEDINA LAW FIRM
                                 5300 Memorial Dr., Ste. 890
                                 Houston, TX 77007
                                 ATTORNEYS FOR REAL PARTIES IN
                                 INTEREST, DONALD R. COLLIER, JENNIFER
                                 J. COLLIER, DALE A. NIEMEYER, AND
                                 WENDY NIEMEYER




                                   3
           CERTIFICATE OF CONFERENCE
         This is to certify that David Medina has attempted to confer with opposing

counsel regarding this motion. Opposing counsel was opposed to the first motion

and so he is probably opposed to this motion as well. Once the undersigned has

spoken with opposing counsel a supplemental certificate of conference will be

filed.

Dated: September 28, 2015.

                                       /s/Timothy A. Hootman____________
                                       Timothy A. Hootman

                CERTIFICATE OF SERVICE
         I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the following

attorneys by electronic service:

               Phillip D. Sharp
               Martin, Disiere, Jefferson & Wisdom, LLP
               808 Travis, 20th Fl
               Houston, TX 77002

               Lee M. Smithyman
               Smithyman & Zakoura, Chartered
               750 Commerce Plaza II
               7400 West 110th Street
               Overland Park, KS 66210-2362
Dated: September 28, 2015.

                                       /s/Timothy A. Hootman____________
                                       Timothy A. Hootman



                                          4